 

[img1.jpg]


 

 

 

51 West 52nd Street

 

 

 

 

New York, NY 10019

 

 

 

 

 

 

 

 

 

Joseph R. Ianniello

 

 

 

c/o CBS Corporation

 

 

 

51 West 52nd Street

 

 

 

New York, NY 10019

 

 

 

 

 

 

Dear Joe:

 

 

 

as of July 20, 2009

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

1.          Term. The term of your employment under this agreement (the
“Agreement”) shall commence on July 20, 2009 (the “Effective Date”) and, unless
earlier terminated under this Agreement, shall expire on July 20, 2013 (the
“Expiration Date”). The period from the Effective Date through the Expiration
Date is referred to herein as the “Term” notwithstanding any earlier termination
of your employment for any reason.

2.              Duties. You will serve as the Executive Vice President and Chief
Financial Officer, and you agree to perform all duties reasonable and consistent
with that office as the President and Chief Executive Officer of CBS (the “CEO”)
may assign to you from time to time. You agree to devote your entire business
time, attention and energies to the business of CBS. Your principal place of
employment will be CBS’s executive offices in the New York metropolitan area;
provided, however, that you will be required to render services in the Los
Angeles metropolitan area and elsewhere upon request for business reasons.

 

3.

Base Compensation.

(a)          Salary. For all the services rendered by you in any capacity under
this Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Five Hundred Thousand Dollars ($1,500,000) per annum, less applicable
deductions and withholding taxes, in accordance with CBS’s payroll practices as
they may exist from time to time. Your Salary shall be reviewed annually and may
be increased, but not decreased. Any increase shall be made at a time, and in an
amount, that CBS shall

 



Joseph R. Ianniello

As of July 20, 2009

Page 2

 

 

determine in its discretion.

 

(b)          Bonus Compensation. You also shall be eligible to receive annual
bonus compensation (“Bonus”) during your employment with CBS under this
Agreement, determined and payable as follows:

(i)           Your Bonus for each calendar year during your employment with CBS
under this Agreement will be determined in accordance with the guidelines of the
CBS short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.

(ii)          Your target bonus (“Target Bonus”) for each calendar year during
your employment with CBS under this Agreement shall be 200% of your Salary in
effect on November 1st of the calendar year.

(iii)       Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year

(iv)         If, prior to the last day of a calendar year, your employment with
CBS terminates, you may be entitled to payment of a prorated bonus based on then
current CBS policy, as in effect from time to time, payable in accordance with
paragraph 3(b)(iii).

(c)          Long-Term Incentive Compensation. You shall be eligible to receive
annual grants of long-term incentive compensation under the CBS Corporation 2009
Long-Term Incentive Plan (or any successor plan thereto) (the “LTIP”), as may be
amended from time to time without notice in the discretion of CBS. You shall
have a target long-term incentive value equal to Three Million Dollars
($3,000,000). The precise amount, form and timing of any such long-term
incentive award, if any, shall be determined in the discretion of the
Compensation Committee of the CBS Board of Directors (the “Committee”).

 

4.            Benefits. You shall be eligible to participate in all CBS
vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of CBS and its subsidiaries, in accordance
with the terms of the plans, as may be amended from time to time. This provision
shall not be construed to either require CBS to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement.

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 3

 

 

 

5.          Business Expenses. During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to CBS executives
at comparable levels. Such travel and other expenses shall be reimbursed by CBS
as soon as practicable in accordance with CBS’s established guidelines, as may
be amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.

 

6.

Non-Competition, Confidential Information, Etc.

(a)          Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
including by expiration of this Agreement for the greater of: (i) twelve (12)
months; or (ii) for so long as any payments are due to you pursuant to paragraph
7(b) or 7(c) of this Agreement, subject to CBS’s acceptance of your written
request pursuant to paragraph 6(j) of this Agreement, if any.

 

(b)          Confidential Information. You agree that, during the Term and at
any time thereafter, (i) you shall not use for any purpose other than the duly
authorized business of CBS, or disclose to any third party, any information
relating to CBS, or any of CBS’s affiliated companies which is non-public,
confidential or proprietary to CBS or any of CBS’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with CBS’s policies);
and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to

 



Joseph R. Ianniello

As of July 20, 2009

Page 4

 

 

disclose it to you. For purposes of this paragraph 6(b), the term “third party”
shall be defined to mean (x) with respect to the Confidential Information of CBS
and its subsidiaries, any person other than CBS and its subsidiaries or any of
their respective directors and senior officers, and (y) with respect to the
Confidential Information of CBS’s affiliated companies which are not
subsidiaries of CBS, any person other than CBS, CBS’s affiliated companies or
any of their respective directors and senior officers.

(c)          No Solicitation, Etc. You agree that, while employed by CBS and for
the greater of twelve (12) months thereafter or for so long as payments are due
to you pursuant to paragraph 7(b) or 7(c) of this Agreement, you shall not,
directly or indirectly:

(i)          employ or solicit the employment of any person who is then or has
been within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or

(ii)          do any act or thing to cause, bring about, or induce any
interference with, disturbance to, or interruption of any of the then-existing
relationships (whether or not such relationships have been reduced to formal
contracts) of CBS or any of CBS’s affiliated companies with any customer,
employee, consultant or supplier.

(d)          CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Executive Vice
President, General Counsel, CBS

 



Joseph R. Ianniello

As of July 20, 2009

Page 5

 

 

Corporation or his designee as your attorney-in-fact with the power to execute
such documents on your behalf. To the extent you have any rights in the results
and proceeds of your services under this Agreement that cannot be assigned as
described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 6(d) is subject to, and does not limit, restrict, or
constitute a waiver by CBS of any ownership rights to which CBS may be entitled
by operation of law by virtue of being your employer.

 

(e)

Litigation.

(i)           You agree that during the Term and for twelve (12) months
thereafter or, if later, during the pendency of any litigation or other
proceeding, (x) you shall not communicate with anyone (other than your own
attorneys and tax advisors), except to the extent necessary in the performance
of your duties under this Agreement, with respect to the facts or subject matter
of any pending or potential litigation, or regulatory or administrative
proceeding involving CBS, or any of CBS’s affiliated companies, other than any
litigation or other proceeding in which you are a party-in-opposition, without
giving prior notice to CBS or its counsel; and (y) in the event that any other
party attempts to obtain information or documents from you with respect to such
matters, either through formal legal process such as a subpoena or by informal
means such as interviews, you shall promptly notify CBS’s counsel before
providing any information or documents.

(ii)          You agree to cooperate with CBS and its attorneys, both during and
after the termination of your employment, in connection with any litigation or
other proceeding arising out of or relating to matters in which you were
involved or had knowledge of prior to the termination of your employment. Your
cooperation shall include, without limitation, providing assistance to CBS’s
counsel, experts or consultants, providing truthful testimony in pretrial and
trial or hearing proceedings and any travel related to your attendance at such
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation within 60 calendar days
following the date on which CBS receives appropriate documentation with respect
to such expenses, but in no event later than December 31 of the calendar year
following the calendar year in which you incur the related expenses.

(iii)        You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such

 



Joseph R. Ianniello

As of July 20, 2009

Page 6

 

 

testimony is endorsed or approved by CBS, or any of CBS’s affiliated companies,
without advance notice (including the general nature of the testimony) to and,
if such testimony is without subpoena or other compulsory legal process the
approval of the Executive Vice President and General Counsel, CBS Corporation.

(f)         No Right to Give Interviews or Write Books, Articles, Etc. During
the Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.

(g)          Return of Property. All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of CBS.
In the event of the termination of your employment for any reason, CBS reserves
the right, to the extent permitted by law and in addition to any other remedy
CBS may have, to deduct from any monies otherwise payable to you the following:
(i) all amounts you may owe to CBS, or any of CBS’s affiliated companies at the
time of or subsequent to the termination of your employment with CBS; and (ii)
the value of the CBS property which you retain in your possession after the
termination of your employment with CBS. In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent. Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you that constitute “deferred compensation”
within the meaning of Internal Revenue Code Section 409A (“Code Section 409A”).

 

(h)          Non-Disparagement. You agree that, during the Term and for a period
of one year thereafter, you shall not, in any communications with the press or
other media or any customer, client or supplier of CBS or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS or any of CBS’s affiliated companies, or any of their
respective directors or senior officers.

(i)           Injunctive Relief. CBS has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to CBS and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS.

 

(j)

Survival; Modification of Terms. Your obligations under

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 7

 

 

paragraphs 6(a) through (i) shall remain in full force and effect for the entire
period provided therein notwithstanding the termination of your employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that your obligations under paragraph 6(a) (but not under any other provision of
this Agreement) shall cease if: (x) CBS terminates your employment without
Cause; (y) you provide CBS a written notice indicating your desire to waive your
right to receive, or to continue to receive, termination payments and benefits
under paragraph 7(b)(ii)(A) through (D); and (z) CBS notifies you that it has,
in its discretion, accepted your request. You and CBS agree that the
restrictions and remedies contained in paragraphs 6(a) through (i) are
reasonable and that it is your intention and the intention of CBS that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law. If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable but would be enforceable if some part
were deleted or the period or area of application reduced, then such restriction
or remedy shall apply with the modification necessary to make it enforceable.
You acknowledge that CBS conducts its business operations around the world and
has invested considerable time and effort to develop the international brand and
goodwill associated with the “CBS” name. To that end, you further acknowledge
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of CBS and its affiliated companies.

 

7.

Termination of Employment.

 

 

(a)

Termination for Cause.

(i)         CBS may, at its option, terminate your employment under this
Agreement for Cause. For purposes of this Agreement (and any other agreement
that expressly incorporates the definition of Cause hereunder), “Cause” shall
mean: (A) embezzlement, fraud or other conduct which would constitute a felony
or a misdemeanor involving fraud or perjury; (B) willful unauthorized disclosure
of Confidential Information; (C) your failure to obey a material lawful
directive that is appropriate to your position from the CEO, the Executive
Chairman and Founder of CBS, or the CBS Board of Directors (or any committee
thereof); (D) your failure to comply with the written policies of CBS, including
the CBS Business Conduct Statement or successor conduct statement as they apply
from time to time; (E) your material breach of this Agreement (including any
representations herein); (F) your failure (except in the event of your
Disability) or refusal to substantially perform your material obligations under
this Agreement; (G) willful failure to cooperate with a bona fide internal
investigation or investigation by regulatory or law enforcement authorities or
the destruction or failure to preserve documents or other material reasonably
likely to be relevant to such an investigation, or the inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or

 



Joseph R. Ianniello

As of July 20, 2009

Page 8

 

 

(H) conduct which is considered an offense involving moral turpitude under
federal, state or local laws, or which might bring you to public disrepute,
scandal or ridicule or reflect unfavorably upon any of CBS’s businesses or those
who conduct business with CBS and its affiliated entities.

CBS will give you written notice of termination prior to terminating your
employment pursuant to clause (C), (D), (E), (F), (G) or (H) of this paragraph
7(a)(i), setting forth the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure. Except for a failure, breach
or refusal which, by its nature, cannot reasonably be expected to be cured, you
shall have ten (10) business days from the giving of such notice within which to
cure any failure, breach or refusal under clause (C), (D), (E), (F), (G) or (H)
of this paragraph 7(a)(i); provided, however, that if CBS reasonably expects
irreparable injury from a delay of ten (10) business days, CBS may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.

(ii)          In the event that your employment terminates under paragraph
7(a)(i) during the Term hereof, CBS shall have no further obligations under this
Agreement, including, without limitation, any obligation to pay Salary or Bonus
or provide benefits, except to the extent required by applicable law.

 

(b)

Termination without Cause.

(i)           CBS may terminate your employment under this Agreement without
Cause at any time during the Term by providing written notice of termination to
you.

(ii)          In the event that your employment terminates under paragraph
7(b)(i) during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:

(A)         Severance Amount: a severance amount (the “Severance Amount”) equal
to two (2) times the sum of your Salary and Target Bonus in effect at the time
of your termination (or, if your Salary and/or Target Bonus has been reduced in
violation of this Agreement, your highest Salary and/or Target Bonus during the
Term), 50% of which shall be paid in a lump

 



Joseph R. Ianniello

As of July 20, 2009

Page 9

 

 

sum within thirty (30) days following your termination date and the remaining
50% of which will be paid in accordance with the Company’s regular payroll
practices, in equal installments, over a period of twenty-four (24) months,
beginning with the regular payroll date (“Regular Payroll Dates”) next following
your termination date; provided, however, that to the extent that you are a
“specified employee” (within the meaning of Code Section 409A and determined
pursuant to procedures adopted by CBS) at the time of your termination and any
portion of the Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the earlier of (x) the first business day of the
seventh calendar month following the calendar month in which your termination of
employment occurs or (y) your death (the applicable date, the “Permissible
Payment Date”) rather than as described above, and any remaining Severance
Amount shall be paid to you or your estate, as applicable, in accordance with
the installment payment schedule set forth above on your Regular Payroll Dates
commencing with the Regular Payroll Date that follows the Permissible Payment
Date. Each payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a
separate payment and not one of a series of payments for purposes of Code
Section 409A.

(B)         Health Benefits: medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of twenty-four (24) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 10

 

 

 

(C)         Life Insurance: life insurance coverage for twenty-four (24) months
under CBS’s policy in effect on the date of termination in the amount then
furnished to CBS employees at no cost (the amount of which coverage will be
reduced to the amount of life insurance coverage furnished to you at no cost by
a third party employer); and

(D)         Equity: the following with respect to long-term incentive awards
granted to you under the LTIP (or any predecessor or successor plan to the
LTIP):

(I)           All awards of stock options that have not vested and become
exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(i)(i)
below), and will continue to be exercisable for the greater of twenty-four (24)
months or the period provided in accordance with the terms of the grant;
provided, however, that in no event shall the exercise period extend beyond
their expiration date.

(II)         All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable for the
greater of twenty-four (24) months or the period provided in accordance with the
terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.

(III)        All awards of RSUs that have not vested on the date of such
termination shall accelerate and vest immediately on the Release Effective Date
and be settled within ten (10) business days thereafter; provided, however, that
to the extent compliance with the performance-based compensation exception is
required in order to ensure the deductibility of any such RSU under Internal
Revenue Code Section 162(m) (“Code Section 162(m)”), such RSU shall vest if and
when the CBS Compensation Committee certifies that the performance goal relating
to such RSU has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that to the
extent that you are a “specified employee” (within the meaning of Code Section
409A and determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs that would otherwise be settled during
the six-month period following your termination of employment constitutes
“deferred compensation”

 



Joseph R. Ianniello

As of July 20, 2009

Page 11

 

 

within the meaning of Code Section 409A, such portion shall be settled on the
Permissible Payment Date.

(iii)        You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(b)(ii) by seeking other employment. The payments
provided for in paragraph 7(b)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist.

 

(c)

Resignation with Good Reason.

(i)           You may resign your employment under this Agreement with Good
Reason at any time during the Term by written notice of termination to CBS given
no more than thirty (30) days after the occurrence of the event constituting
Good Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) the requirement that you
report on an ongoing basis to an executive at a level lower than the level of
the executive to whom you reported on the Effective Date; (B) the material
breach by CBS of its obligations under this Agreement, including a material
reduction in the scope of your responsibilities or title, or a material
reduction in your base compensation (as set forth in paragraph 3 of this
Agreement); or (C) a Material Reduction, as defined in Exhibit A attached
hereto. CBS shall have thirty (30) days from the receipt of your notice within
which to cure and, in the event of such cure, your notice shall be of no further
force or effect; provided, however, that in the event of a Material Reduction,
the thirty (30) day cure period shall be extended to ninety (90) days. If no
cure is effected, your resignation will be effective as of the date specified in
your written notice to CBS or such earlier effective date set by CBS following
receipt of your notice.

(ii)          In the event that your employment terminates under paragraph
7(c)(i) during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y) subject to your compliance with
paragraph 7(i) hereunder, the following payments and benefits:

(A)         Severance Amount: a Severance Amount equal to two (2) times the sum
of your Salary and Target Bonus in effect at

 



Joseph R. Ianniello

As of July 20, 2009

Page 12

 

 

the time of your termination (or, if your Salary and/or Target Bonus has been
reduced in violation of this Agreement, your highest Salary and/or Target Bonus
during the Term), 50% of which shall be paid in a lump sum within thirty (30)
days following your termination date and the remaining 50% of which will be paid
in accordance with the Company’s regular payroll practices, in equal
installments, over a period of twenty-four (24) months, beginning with the
Regular Payroll Date next following your termination date; provided, however,
that to the extent that you are a “specified employee” (within the meaning of
Code Section 409A and determined pursuant to procedures adopted by CBS) at the
time of your termination and any portion of the Severance Amount that would be
paid to you during the six-month period following your termination of employment
constitutes “deferred compensation” within the meaning of Code Section 409A,
such portion shall be paid to you in a lump sum on the Permissible Payment Date
rather than as described above, and any remaining Severance Amount shall be paid
to you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date. Each payment
pursuant to this paragraph 7(c)(ii)(A) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A.

(B)         Health Benefits: medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of twenty-four (24) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, however, that during the period that CBS provides
you with this coverage, the cost of such coverage will be treated as taxable
income to you and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law;

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 13

 

 

 

(C)         Life Insurance: life insurance coverage for twenty-four (24) months
under CBS’s policy in effect on the date of termination in the amount then
furnished to CBS employees at no cost (the amount of which coverage will be
reduced to the amount of life insurance coverage furnished to you at no cost by
a third party employer); and

(D)         Equity: the following with respect to long-term incentive awards
granted to you under the LTIP (or any predecessor or successor plan to the
LTIP):

(I)           All awards of stock options that have not vested and become
exercisable on the date of such termination, but which are at least 25% vested,
shall accelerate and vest immediately on the Release Effective Date, and will
continue to be exercisable for the greater of twenty-four (24) months or the
period provided in accordance with the terms of the grant; provided, however,
that in no event shall the exercise period extend beyond their expiration date.

(II)         All awards of stock options that have not vested (either in
accordance with their terms or pursuant to clause (I) above) and become
exercisable on the date of such termination, but which would otherwise vest
within the twenty-four (24) month period following the termination date, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable for the greater of twenty-four (24) months or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

(III)        All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable for the
greater of twenty-four (24) months or the period provided in accordance with the
terms of the grant; provided, however, that in no event shall the exercise
period extend beyond their expiration date.

(IV)        With respect to each award of RSUs that is at least 25% vested on
the date of your termination, the unvested portion shall accelerate and vest
immediately on the Release Effective Date and be settled within ten (10)
business days thereafter; provided, however, that to the extent that you are a
“specified employee” (within the meaning of Code Section 409A

 



Joseph R. Ianniello

As of July 20, 2009

Page 14

 

 

and determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs that would otherwise be settled during
the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall be settled on the earlier of (x) the first business day of the seventh
calendar month following the calendar month in which your termination of
employment occurs or (y) your death.

(V)         With respect to all awards of RSUs that are not at least 25% vested
on the date of your termination, but which would otherwise vest within the
twenty-four (24) month period following the termination date, shall accelerate
and vest immediately on the Release Effective Date and be settled within ten
(10) business days thereafter; provided, however, that to the extent compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any such RSU under Code Section 162(m), such RSU shall vest
if and when the CBS Compensation Committee certifies that the performance goal
relating to such RSU has been met, or, if later, the Release Effective Date, and
shall be settled within ten (10) business days thereafter; provided, further,
that to the extent that you are a “specified employee” (within the meaning of
Code Section 409A and determined pursuant to procedures adopted by CBS) at the
time of your termination and any portion of your RSUs that would otherwise be
settled during the six-month period following your termination of employment
constitutes “deferred compensation” within the meaning of Code Section 409A,
such portion shall be settled on the Permissible Payment Date.

(iii)        You shall not be required to mitigate the amount of any payment
provided for in paragraph 7(c)(ii) by seeking other employment. The payments
provided for in paragraph 7(c)(ii) are in lieu of any other severance or income
continuation or protection under any CBS plan, program or agreement that may now
or hereafter exist.

 

(d)

Death.

(i)           Your employment with CBS shall terminate automatically upon your
death.

(ii)          In the event of your death prior to the end of the Term while
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following

 



Joseph R. Ianniello

As of July 20, 2009

Page 15

 

 

your date of death; and (y) bonus compensation for the calendar year in which
your death occurs, determined in accordance with the STIP (i.e., based upon
CBS’s achievement of its goals and CBS’s good faith estimate of your achievement
of your personal goals) and prorated for the portion of the calendar year
through and including your date of death, payable, less applicable withholding
taxes, by March 15th of the following calendar year.

(iii)        If you die after the termination of your employment under paragraph
7(b)(i) or 7(c)(i) during the Term, your beneficiary or estate shall receive
(x) any Severance Amount payable under paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as
applicable, up to the date on which the death occurs, payable, less applicable
withholding taxes, within 30 days following the date of death; and (y) bonus
compensation for the calendar year in which the death occurs in an amount equal
to your Target Bonus and prorated for the portion of the year through and
including your date of death, payable, less applicable deductions and
withholding taxes, by March 15th of the following calendar year.

 

(e)

Disability.

(i)           If, while employed during the Term, you become “disabled” within
the meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.

(ii)           Except as provided in this paragraph 7(e)(ii), in the event that
you become Disabled while employed full-time during the Term, you will
exclusively receive compensation under the STD program in accordance with its
terms and, thereafter, under the LTD program in accordance with its terms
provided you are eligible to receive LTD program benefits. Notwithstanding the
foregoing, if you have not returned to work by December 31st of a calendar year
during the Term, you will receive bonus compensation for the calendar year(s)
during the Term in which you receive compensation under the STD program,
determined as follows:

(A)         for the portion of the calendar year from January 1st until the date
on which you first receive compensation under the STD program, bonus
compensation shall be determined in accordance with the STIP (i.e., based upon
CBS’s achievement of its goals and CBS’s good faith estimate of your achievement
of

 



Joseph R. Ianniello

As of July 20, 2009

Page 16

 

 

your personal goals) and prorated for such period; and

(B)         for any subsequent portion of that calendar year and any portion of
the following calendar year in which you receive compensation under the STD
program, bonus compensation shall be in an amount equal to your Target Bonus and
prorated for such period(s).

Bonus compensation under this paragraph 7(e)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates. You will not receive bonus compensation for any portion of the calendar
year(s) during the Term while you receive benefits under the LTD program. For
the periods that you receive compensation and benefits under the STD and LTD
programs, such compensation and benefits and the bonus compensation provided
under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under paragraphs
3(a) and (b).

(f)          Renewal Notice / Non-Renewal. CBS shall notify you six (6) months
prior to the expiration of the Term in writing if it intends to continue your
employment beyond the expiration of the Term. If you are notified that CBS does
intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification. Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed beyond the end of the Term
but have not entered into a new contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS may at the time establish, and either party,
during such period, may terminate your employment at any time, provided that if
CBS terminates your employment during such period without cause, you shall
become eligible to receive severance under the then current CBS severance policy
applicable to executives at your level, subject to the terms of such severance
policy (including your execution of a release in favor of CBS pursuant to such
policy to the extent required).

(g)          Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(g) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or

 



Joseph R. Ianniello

As of July 20, 2009

Page 17

 

 

desirable to effectuate such resignation or resignations, and you hereby
authorize the Secretary and any Assistant Secretary of CBS or any of CBS’s
affiliated companies to execute any such documents or instruments as your
attorney-in-fact.

(h)          Termination of Benefits. Notwithstanding anything in this Agreement
to the contrary (except as otherwise provided in paragraph 7(b)(ii)(B) or
paragraph 7(c)(ii)(B), as applicable, with respect to medical and dental
benefits), participation in all CBS benefit plans and programs (including,
without limitation, vacation accrual, all retirement and related excess plans
and LTD) will terminate upon the termination of your employment except to the
extent otherwise expressly provided in such plans or programs, and subject to
any vested rights you may have under the terms of such plans or programs. The
foregoing shall not apply to the LTIP and, after the termination of your
employment, your rights under the LTIP shall be governed by the terms of the
LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.

 

(i)

Release; Compliance with Paragraph 6.

(i)           Notwithstanding any provision in this Agreement to the contrary,
prior to payment by CBS of any amount or provision of any benefit pursuant to
paragraph 7(b)(ii) or paragraph 7(c)(ii), as applicable, within sixty (60) days
following your termination of employment, (x) you shall have executed and
delivered to CBS a general release in a form satisfactory to CBS and (y) such
general release shall have become effective and irrevocable in its entirety
(such date, the “Release Effective Date”); provided, however, that if, at the
time any cash severance payments are scheduled to be paid to you pursuant to
paragraph 7(b)(ii) or 7(c)(ii), as applicable, you have not executed a general
release that has become effective and irrevocable in its entirety, then any such
cash severance payments shall be held and accumulated without interest, and
shall be paid to you on the first Regular Payroll Date following the Release
Effective Date. Your failure or refusal to sign and deliver the release or your
revocation of an executed and delivered release in accordance with applicable
laws, whether intentionally or unintentionally, will result in the forfeiture of
the payments and benefits under paragraph 7(b)(ii) or 7(c)(ii), as applicable.
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January 1st of the calendar year following the calendar year in
which your termination occurs.

(ii)          Notwithstanding any provision in this Agreement to the contrary,
the payments and benefits described in paragraph 7(b)(ii) or 7(c)(ii), as
applicable, shall immediately cease, and CBS shall have no further obligations
to you with respect thereto, in the event that you materially breach any
provision of paragraph 6 hereof.

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 18

 

 

 

(j)         Limitation on Payments.   In the event that you receive any payments
or distributions, whether payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, that constitute “parachute payments”
within the meaning of Internal Revenue Code Section 280G and, but for this
paragraph 7(j), would be subject to the excise tax imposed by Internal Revenue
Code Section 4999, the Company shall reduce the aggregate amount of such
payments and distributions such that the present value thereof (as determined
under the Internal Revenue Code and the applicable regulations) is equal to 2.99
times your “base amount,” as defined in Internal Revenue Code Section 280G.  The
reductions shall first be made to amounts which do not constitute “deferred
compensation” within the meaning of Code Section 409A, and thereafter from
amounts specified in paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable, but
without changing the regularly scheduled payment dates for any such amounts. 
The determinations to be made with respect to this paragraph 7(j) shall be made
by a certified public accounting firm designated by CBS.

8.              No Acceptance of Payments. You represent that you have not
accepted or given nor will you accept or give, directly or indirectly, any
money, services or other valuable consideration from or to anyone other than CBS
for the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

9.             Equal Opportunity Employer; Employee Statement of Business
Conduct. You recognize that CBS is an equal opportunity employer. You agree that
you will comply with CBS policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status. In addition, you agree
that you will comply with the CBS Business Conduct Statement.

10.           Notices. All notices under this Agreement must be given in
writing, by personal delivery or by registered mail, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of CBS, to the attention of the
Executive Vice President, General Counsel, CBS. Any notice given by registered
mail shall be deemed to have been given three days following such mailing.

11.           Assignment. This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any affiliated company of or any successor in interest to CBS.

12.           New York Law, Etc. You acknowledge that this Agreement has been
executed, in whole or in part, in New York, and your employment duties are
primarily performed in New York. Accordingly, you agree that this Agreement and
all matters or issues arising out of or relating to your CBS employment shall

 



Joseph R. Ianniello

As of July 20, 2009

Page 19

 

 

be governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.

13.           No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

14.           Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement, and can be changed only by a writing signed by both parties.

15.           Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

16.           Supersedes Prior Agreements. With respect to the period covered by
the Term, this Agreement supersedes and cancels all prior agreements relating to
your employment by CBS or any of CBS’s affiliated companies relating to the
subject matter herein, including, without limitation, your prior employment
agreement with CBS dated November 17, 2008.

 

17.

Payment of Deferred Compensation – Section 409A.

(a)            To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 17 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.

(b)           Your right to any in-kind benefit or reimbursement benefits
pursuant to any provisions of this Agreement or pursuant to any plan or
arrangement of CBS covered by this Agreement shall not be subject to liquidation
or exchange for cash or another benefit.

 

 



Joseph R. Ianniello

As of July 20, 2009

Page 20

 

 

 

18.           Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or your employment with CBS, the parties hereto agree that
such disagreement or dispute shall be submitted to arbitration before the
American Arbitration Association (the “AAA”), and that a neutral arbitrator will
be selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures (the “Rules”). Such arbitration shall be confidential and
private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
Each party shall bear its respective costs (including attorney’s fees, and there
shall be no award of attorney’s fees). Judgment upon the final award rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.

 

 

[signature page to follow]

 

 

 

 



 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

                                          
                                                           

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

CBS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony G. Ambrosio

 

 

 

 



Name:

Anthony G. Ambrosio

ACCEPTED AND AGREED:

 

 

Title:

Executive Vice President, Human Resources and Administration

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Joseph R. Ianniello

 

 

 

Joseph R. Ianniello

 

 

 

 

 

 

 

Dated:

9/30/09

 

 

 

 

 

 

 

 



 

 

 

 

EXHIBIT A

 

 

1)

A “Reduction” shall occur if, solely as a result of the Incremental Income Tax,
your Net CBS Income is less than it otherwise would have been had you not
performed any California Services for the Period and had instead continued to
reside in the state of your domicile (currently New Jersey, but may include
Connecticut or New York (but not in New York City) if you change your domicile
to either of these states for such Period) and worked solely at CBS’s
headquarters in New York, New York for the Period. The Reduction shall be
considered a “Material Reduction” under paragraph 7(c)(i)(C) of the Agreement if
the Reduction in Net CBS Income is 6% or more.

 

2)

Definitions

 

 

i.

“Net CBS Income” means the ordinary income that you receive from CBS and its
subsidiaries, net after federal, state and local taxes for the applicable
Period.

 

 

ii.

“Period” means each calendar year that ends during the Term, beginning with
calendar year 2009, but only to the extent you remain employed with CBS on the
last day of such calendar year.

 

 

iii.

“California Services” means the performance of services in California for CBS
and its subsidiaries at the request of CBS.

 

 

iv.

“Incremental Income Tax” means the additional income tax you are required to pay
to local or state tax authorities for the applicable Period with respect to your
Net CBS Income (after adjusting the same for the federal income tax deduction of
state and local taxes), which you would not have been required to pay had you
not performed any California Services for the Period and had instead continued
to reside in the state of your domicile (currently New Jersey, but may include
Connecticut or New York (but not in New York City) if you change your domicile
to either of these states for such Period) and worked solely at CBS’s
headquarters in New York, New York.

 

3)

Conditions

 

 

i.

You shall be entitled to assert the occurrence of a “Material Reduction” only
after filing all applicable tax returns with the applicable taxing authorities
for the Period and providing copies and supporting information of the same to
CBS, as may be requested by CBS, as evidence of a claimed Material Reduction.

 

 



 

 

 

 

ii.

Notwithstanding anything to the contrary in this Exhibit A or in paragraph
7(c)(i)(C) of the Agreement, you shall not be entitled to claim the occurrence
of a Material Reduction:

 

 

1.

For any Period during which you are terminated for Cause;

 

 

2.

For any Period during which you establish permanent residence in California or
any residence in New York City, whether intentionally or unintentionally, and
all subsequent Periods thereafter; or

 

 

3.

If the Material Reduction results from a change in the applicable tax laws or
tax rates in a locality or state (other than one in California) for the Period
for reasons unrelated to your performance of California Services.

 

4)

A “Material Reduction” shall be considered cured within the meaning of paragraph
7(c)(i) of the Agreement by payment to you within 90 days of an amount
sufficient to cause the Reduction to be under 6% for the Period. In no event
shall such cure payment be made later than December 31st of the calendar year
following the calendar year in which you remit the taxes for the Period.

 

 

 

 

 